THIS was an action of assumpsit for work and labor, goods sold and delivered, c., with a count for use and occupation.
The plaintiff presented several scraps of paper as his book of *Page 533 
original entries; which, though very irregular, the court permitted to go before the jury, he swearing to them as original entries.
The Court said that long practice, and perhaps necessity, required the admission of such evidence.a
a Joshua Hall vs. N. Field and A. Wiltbank.
March 18, 1795, Supreme Court, Sussex. Covenant for the hire and one-third value of the schooner Polly Hall, on charter party of affreightment. Ridgely and Bayard, for defendant;Miller and Wilson, for plaintiff.
Defendant's counsel offered the book (being a sheet of paper sewed together in octavo,) of one of the defendant's, (Field,) together with his oath in evidence.
Plaintiff's counsel objected that this was not a book regularly and fairly kept; here appears to be only one account; it appears to have been written all at once, it is agreed that at least many of the charges were written long after the transaction.
Per Curiam. READ, Chief Justice. — The book is to be read. We are under a necessity, considering the irregular practice under the act of assumptions, to admit the book, though not such as that act requires: the practice under an act is the best construction of the act. One instance, thirty years back, occurs to me; since which I have not objected to such exhibits. It was a hit of paper about two inches square and entered sometime after the transaction but was the only evidence, and it was admitted on argument at Dover. There is a similar act in Pennsylvania, and there a closet door with chalks, c., was admitted. It appears from the book several of the charges were entered long after the transactions; but the jury will give it its credit. (Wilson's MS. Rep. 64.)
                                                Verdict for plaintiff.